           Case 3:17-cv-00101-RDM Document 357 Filed 09/16/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                          :
PROTECTION BUREAU,                          :
                                            :
                      Plaintiff             :
                                            :
                                            :      3:17-CV-101
               v.                           :      (Judge Mariani)
                                            :
                                            :
NAVIENT CORPORATION, et al.,                :
                                            :
                      Defendants.           :

                             SPECIAL MASTER ORDER #47

       THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

       By letter dated September 6, 2019, Defendants requested that Plaintiff Consumer

Financial Protection Bureau (the “Bureau”) be ordered to “produce all information within its

possession regarding its ‘steering’ analysis—including the definition for ‘steering’ that was

developed and used by the CFPB, the criteria that were applied to determine which calls

‘exhibited steering,’ the method by which the determination of whether a call ‘exhibited

steering’ was made for each call reviewed, and any documents or records created during

the review. . . .” 1 Defendants made this request in relation to an expert witness report

served by the Bureau that opined on the purported prevalence of steering that had occurred


       1  One of the principal claims in this case is that Defendants wrongfully “steered”
student loan borrowers into temporary “forbearance” of loan payments rather than
potentially more favorable income driven repayment plans.
           Case 3:17-cv-00101-RDM Document 357 Filed 09/16/19 Page 2 of 4




during telephone calls between student loan borrowers and Defendants’ call

representatives. 2 In arriving at his opinion, the expert deferred to the Bureau’s

determination of which of the hundreds of recorded calls produced by Defendants exhibited

steering. Thus, implicit in the expert’s conclusion is the assumption that the Bureau’s

categorization of calls as exhibiting steering is accurate.

       The premise for the request articulated in Defendants’ September 6, 2019 letter was

Fed. R. Civ. P. 26(a)(2)(B)(i) & (ii), which provides that an expert report “must contain . . .

the basis and reasons for” the expert’s opinions and “the facts or data considered by the

witness in forming them.” The expert’s report in this case does include a list of the calls that

the Bureau claims demonstrated steering, but the report does not explain why the listed

calls were believed to exhibit steering. Thus, the report does disclose the facts and data

upon which the expert relied, but affords no basis for determining whether that reliance was

reasonable.

       During a telephone conference conducted in this matter today, defense counsel

represented that it had previously served an interrogatory that requested information

concerning the determination of what calls exhibited steering. Rule 26(e)(1)(B) of the

Federal Rules of Civil Procedure requires a party “who has responded to an interrogatory,

request for production, or request for admission” to supplement its response “as ordered by


       2Defendants requested in the alternative that a briefing schedule be established to
address the question of whether that part of the expert’s report that relied upon the
undisclosed steering analysis be stricken.
                                                2
        Case 3:17-cv-00101-RDM Document 357 Filed 09/16/19 Page 3 of 4




the court.” Because the Bureau’s determination of what calls exhibited steering is an

essential premise of the expert’s opinion on the prevalence of steering, I believe that

Defendants have a compelling need to understand why and how the Bureau determined

when steering into forbearance had occurred. Thus, I believe that supplementation of the

Bureau’s response to Defendants’ interrogatory on this matter is warranted pursuant to Rule

26(e)(1)(B).

       I also believe that in order to determine whether the expert’s reliance upon the

Bureau’s determination of steering was reasonable, it is imperative that such information be

provided. See ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 293 (3d Cir. 2012) (“An

expert's lack of familiarity with the methods and the reasons underlying [someone else’s]

projections virtually preclude[s] any assessment of the validity of the projections through

cross-examination.”) (Citations and internal quotation marks omitted). Thus, I believe that

requiring the requested information is appropriate pursuant to 26(a)(2)(B)(i) & (ii).

       During the conference call, the Bureau represented that it could produce the

requested information by September 27, 2019. The Bureau also preserved its right to

object to production of information and documents based on the attorney-work product and

attorney-client privilege.

       NOW, THEREFORE, THIS 16th DAY OF SEPTEMBER, 2019, IT IS HEREBY

ORDERED THAT:




                                               3
Case 3:17-cv-00101-RDM Document 357 Filed 09/16/19 Page 4 of 4




 1. On or before September 27, 2019, the Bureau shall provide to Defendants

    the information necessary to assess the determination of which of the

    recorded calls produced by Defendants exhibited “steering” of student loan

    borrowers into forbearance, including the definition for "steering" that was

    used, the criteria that were applied to determine which calls exhibited

    steering, the method by which the determination of whether a call exhibited

    steering was made for each call reviewed, and any documents or records

    created during the review. Any objection to production of information and/or

    documents must be sufficiently specific to test the adequacy of the objection.

 2. On or before October 2, 2019, Defendants shall inform the Court in writing

    whether the information produced by the Bureau is incomplete.



                                        s/ Thomas I. Vanaskie
                                        THOMAS I. VANASKIE
                                        SPECIAL MASTER




                                    4
